Citation Nr: 0313795	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-08 585	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by lower abdominal pain.  

2.  Entitlement to service connection for disability 
manifested by low back pain.

3.  Entitlement to service connection for disability 
manifested by chest pain and indigestion.

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  The propriety of the initial 10 percent evaluation 
assigned following the grant of service connection for 
plantar fasciitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1994 to April 
1998.  

These matters come before the Board of Veterans Appeals 
(Board) on appeal from an October 1998 rating decision that, 
in pertinent part, denied service connection for lower 
abdominal pain, low back pain, chest pain and indigestion, 
and hearing loss.  The rating decision also granted service 
connection and assigned a 10 percent evaluation for plantar 
fasciitis from April 5, 1998.  The veteran filed a notice of 
disagreement as to the denial of the service connection 
claims in October 1998.  The RO issued a statement of the 
case in February 1999.  The veteran filed a substantive 
appeal in May 1999.  In June 1999, the veteran filed a notice 
of disagreement with respect to the initial evaluation 
assigned for his service-connected plantar fasciitis; the RO 
issued a statement of the case with respect to that issue in 
July 1999.  The veteran filed a substantive appeal in July 
1999.  

The veteran was afforded a hearing at the RO in June 1999; a 
transcript of the hearing is of record.  

In November 2000, the Board remanded the issues to the RO for 
additional development.  After accomplishing further 
development, the RO continued the denial of each claim and 
returned the claims to the Board for further appellate 
consideration.

As the veteran has appealed the initial evaluation assigned 
following the grant of plantar fasciitis, the Board has 
chararacterized that issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing a claim for increase from one arising from an 
original claim). 

The Board's decision on the claims for service connection for 
bilateral hearing loss and for a higher initial evaluation 
for plantar fasciitis is set forth below.  The claims for 
service connection for disability(s) manifested by lower 
abdominal pain, back pain, and chest pain and indigestion are 
addressed in the remand following the order portion of the 
decision.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for bilateral hearing loss and for 
plantar fasciitis has been accomplished.

2.  There is no competent evidence that the veteran has 
hearing loss recognized as a disability for VA purposes.

3.  Since the April 1998 effective date of the grant of 
service connection, the veteran's plantar fasciitis has been 
manifested by complaints of aching upon prolonged standing, 
but there is no medical evidence of limited motion of the 
ankles or feet, or dorsiflexed toes, and no deformity or 
other abnormality associated with the feet.  




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met.  38 C.F.R. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.385 
(2002). 

2.  As the initial 10 percent rating assigned following a 
grant of service connection for plantar fasciitis was proper, 
the criteria for a higher evaluation are not met.  U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5278 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for hearing 
loss, and for a higher initial evaluation for plantar 
fasciitis have been accomplished. 

By way of the October 1998 rating decision, the February and 
July 1999 Statements of the Case, the RO advised the veteran 
and his representative of the basic laws and regulations 
governing his claims for service connection for hearing loss 
and the rating criteria for foot disabilities and the bases 
for the denial of the claims.  The Board remand of November 
2000 and a RO letter of October 2001 further advised the 
veteran of the changes to the law brought about by the 
passage of the VCAA.  Hence, the Board finds that they have 
been given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., RO letters 
of February 2001 and October 2001) have been afforded 
opportunities to submit such information and evidence.  
Furthermore, via various RO correspondence, to include the 
February and October 2001 letters, which instructed the 
veteran to provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any outstanding VA treatment records, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The Board also finds that all necessary development with 
respect to the issues under consideration has been 
accomplished.  Subsequent to the Board remand of November 
2000, repeated efforts were made to obtain complete copies of 
the veteran's service medical records.  In this regard, the 
RO contacted the National Personnel Records Center (NPRC) and 
the Bureau of Naval Personnel.  However, despite such 
efforts, the veteran's service medical records have not been 
located.  The Board finds that further efforts to obtain the 
service medical records are not warranted and would only 
serve to unnecessarily delay adjudication of the veteran's 
claims.  VA outpatient treatment records have been associated 
with the claims file, and, as indicated above, the RO has 
sought authorization to obtain any outstanding private 
outpatient treatment records.  The veteran was afforded VA 
examinations in September 1998 and January 2003.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claims under consideration at this juncture, without 
directing or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claims are ready to be considered on the merits.

I.  Service Connection For Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).

According to the service medical records, as supplied by the 
veteran, hearing loss, as defined by 38 C.F.R. § 3.385, was 
not present at any time during service, to include at the 
time of discharge.  In this regard, his hearing was within 
normal limits during testing in March, May and October 1997 
and in February 1998.  Nevertheless, when audiometric tests 
at the veteran's separation from service do not meet the 
regulatory requirements under 38 C.F.R. § 3.385, a veteran 
may nevertheless establish service connection for current 
hearing disability by showing that the current disability is 
causally related to service.  See Hensley v. Brown, 5 Vet. 
App. 155, 160 (1993).  Thus, service connection may still be 
granted for hearing loss if the evidence so warrants.

In this case, however, the evidence of record reveals that 
the veteran's bilateral hearing is normal for VA purposes.  
The veteran was afforded a VA audiological evaluation in 
August 1998.  A physical examination revealed that his 
auricle, external canal, tympanic membrane, tympanum and 
mastoid were all within normal limits.  There was no evidence 
of active ear disease of infections.  The records did not 
show that the veteran currently has a hearing impairment that 
meets the standard set forth at 38 C.F.R. § 3.385.  Hence, 
the medical evidence does not demonstrate that the veteran 
has a "disability" for compensation purposes.  Moreover, as 
a layperson without medical training and expertise, the 
veteran is not competent to provide probative (persuasive) 
evidence on a medical matter, such as the existence of a 
current disability, on the basis of his assertions, alone.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir.  
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal must be denied because the first 
essential criterion for a grant of service connection-
competent evidence of the claimed disability-has not been 
met.  

Thus, the claim for service connection for bilateral hearing 
loss must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
to this claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).



II.  The Propriety Of The Initial 10 percent Rating Assigned 
For Plantar Fasciitis

A.  Background

Service medical records supplied by the veteran show that he 
was treated on multiple occasions for bilateral foot pain, 
pes cavus, a right toe muscle strain and bilateral ankle 
contusions.  

During a September 1998 VA examination, the veteran reported 
that he suffered from painful feet that became aggravated 
upon running or prolonged standing.  He reported that the 
pain subsided upon sitting an otherwise relieved pressure 
from the feet.  He used bilateral molded shoe inserts and 
described them as "helpful".  The examiner noted that the 
feet were normal in appearance.  There were no hammertoes, 
high arches or other visual deformities.  Passive and active 
range of motion of the toes and ankles was normal.  There was 
no particular joint pain noted.  However, the right foot was 
moderately tender to direct pressure over the mid point of 
the first metatarsal bone.  There was also pain in the middle 
aspect of the plantar surface of the feet, greater on the 
left foot.  Palpation aggravated pain as did weight bearing.  
There was no objective evidence of painful motion, edema, 
instability, weakness or tenderness.  An x-ray examination 
showed mild congenital defects of the fifth toes, but 
otherwise was normal.  The diagnosis was bilateral plantar 
fasciitis.  

VA outpatient treatment records from July 1998 to January 
1999 are associated with the claims file.  They show that he 
received custom foot arch supports in August 1998.  In 
January 1999, he reported that his arches were almost worn 
out and that his feet were hurting again.  

In a statement submitted in July 1999, the veteran reported 
that he used to be an avid runner, but now unable to 
competitively run due to his foot disorder.  He also 
complained that he experienced foot pain when driving a 
manual transmission vehicle at work.  He noted that orthotic 
shoe supports did not solve his problems and that he 
experienced constant aches in his feet.  

Finally, during a January 2003 VA examination, the veteran 
reported he could run and swim.  However, after running or at 
the end of the day, he experienced throbbing and aching of 
the feet.  The veteran was able to produce full range of 
motion of the ankles, midtarsal joints and 
metacarpalphalangeal joints without pain.  There was no pain 
to palpation to the balls of the feet or to the heels.  There 
was, however, pain to palpation to the medial band of the 
plantar fascia.  Muscle strength was normal.  There were no 
musculoskeletal deformities of any kind.  A neurological 
examination was normal.  The veteran was able to march in 
place and ambulate without difficulty.  His arches were 
moderately off the ground.  However, he did not have pes 
planus or pes cavus.  On weight bearing with dorsiflexion of 
the hallux, he showed noticeable discomfort just proximal to 
the first metatarsal head.  X-rays were negative for any 
fractures or other boney deformities.  He was assessed with 
plantar fasciitis, somewhat controlled by orthotic inserts.  
He was able to walk or climb stairs.  However, excessive 
standing would exacerbate the plantar fasciitis.  He did not 
have any functional loss of movement as a result of the 
plantar fasciitis.  The examiner noted that the pain was 
moderate and was controlled fairly well with the arch 
supports and nonsteroidal anti-inflammatory drugs.  

b.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.

The veteran's bilateral plantar fasciitis has been evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5299-5278, indicating that it is an unlisted condition, 
rated by analogy to acquired Claw Foot (pes cavus).  See 
38 C.F.R. §§ 4.20, 4.27.  

Diagnostic Code 5278 provides for a maximum 50 percent 
disability rating when there is bilateral marked contraction 
of plantar fascia with a dropped forefoot, all toes hammer 
toes, very painful callosities, marked varus deformity.  A 30 
percent disability rating is assignable when the preceding 
symptoms are unilateral.  A 30 percent disability rating may 
also be assigned when there is a tendency toward bilateral 
dorsiflexion of all toes, limitation of dorsiflexion at the 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  A 20 percent disability 
rating is assignable when the preceding symptoms are 
unilateral.  A 10 percent disability rating is assignable 
when the great toe is dorsiflexed, there is some limitation 
of dorsiflexion at ankle, definite tenderness under 
metatarsal heads, either bilaterally or unilaterally. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2002); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

After a careful review of the evidence of record, the Board 
finds that at no time since the effective date of the grant 
of service connection has the evidence supported a finding of 
a rating in excess of 10 percent for the veteran's bilateral 
plantar fasciitis, even when functional loss due to pain is 
considered.  Arguably, functional loss due to pain in 
contemplated in the schedular criteria; hence, pain alone 
cannot provide a basis for a higher evaluation.  In any 
event, the Board finds that the 10 percent evaluation 
initially assigned adequately compensates the veteran for any 
functional loss due to such pain.  In this regard, the Board 
notes that while the veteran's bilateral foot disability has 
been characterized by aching and throbbing after prolonged 
use, the most recent VA examiner described the pain as 
moderate, and noted that pain has been somewhat relieved 
through the use of orthotic shoe inserts and nonsteroidal 
anti-inflammatory drugs.  Examiners also have noted, 
moreover, that the veteran has been able to accomplish full 
range of motion of the feet, toes and ankle; hence, 
dorsiflexion of the toes has not been shown, and .  VA 
examiners in September 1998 and January 2003 found no 
musculoskeletal deformities of any kind.  Under these 
circumstances, the Board finds no basis for assignment of any 
higher evaluation under Diagnostic Code 5278 at any point 
during the period under consideration.  

The Board has also considered whether a higher evaluation is 
assignable under any other potentially applicable diagnostic 
codes.  However, as the veteran's service-connected 
disability is not shown to involve flatfoot, weak foot, 
metatarsalgia, hallux valgus, hallux rigidus, hammertoe, 
malunion/nonunion of the tarsal or metatarsal bones, or 
moderately severe foot injuries, a higher evaluation is not 
assignable under Diagnostic Codes 5276, 5277 or Diagnostic 
Codes 5270 through 5284.   

Additionally, the Board finds that at no point since the 
April 1998 effective date of the grant of service connection 
for plantar fasciitis has the record reflected such an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedule 
standards and to warrant assignment of a higher rating for 
that disability on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no showing that such disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), has 
necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
refer the claim for accomplishment of the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher initial 
evaluation following the grant of service connection for 
plantar fasciitis must be denied..  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.   See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. 55-57.


ORDER

Service connection for bilateral hearing loss is denied.  

An initial evaluation of bilateral plantar fasciitis in 
excess of 10 percent is denied.  


REMAND

The issues of entitlement to service connection for lower 
abdominal pain, lower back pain and chest pain and 
indigestion previously were remanded by the Board in November 
2000.  The Board directed that the veteran be afforded a VA 
examination.  A VA examination was held in January 2003.  It 
included findings as to the current nature of the veteran's 
claimed disabilities, but did not include any opinions as to 
the etiology of the claimed disabilities.  The Board notes 
that the VCAA requires VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, to include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A(d).  

Under the circumstances, the Board finds that the RO should 
attempt to obtain medical opinion as to the etiology of any 
disability(ies) manifested by lower abdominal pain, low back 
pain, and chest pain and indigestion, to include arranging 
for the veteran to undergo a medical examination for this 
purpose, if needed.  The veteran is hereby advised that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, these issues are hereby REMANDED to the RO for 
the following actions:

1.  The RO should return the claims file 
to the VA examiners who conducted the 
January 2003 VA examinations.  Each 
examiner should provide a supplemental 
medical report that (a) identifies which 
symptoms (lower abdominal pain, low back 
pain, and chest pain and/or indigestion) 
are associated with previously diagnosed 
disorders (gastritis, musculoskeletal 
back pain, and gastroesophogeal reflux 
disease); and (b) offers an opinion, with 
respect to each diagnosed disability, 
whether such disability is, as least as 
likely as not, the result of disease or 
injury incurred or aggravated during 
active duty military service.  The 
complete rationale for the requested 
opinion should be set forth in a printed 
(typewritten) report.

If the January 2003 examiners are 
unavailable, or are unable to render the 
requested opinions without examining the 
veteran, the RO should arrange for the 
veteran to undergo appropriate 
examination of his chest, lower abdomen, 
and low back.  The entire claims file, to 
include a complete copy of this REMAND 
must be made available to each physician 
designated to examine the veteran, and 
each report of examination should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
appropriate tests, to include pulmonary 
function tests, should be conducted and 
all clinical findings should be reported 
in detail.  

After examination of the veteran and 
consideration of his documented medical 
history and assertions, the examiner(s) 
should identify all current disability 
manifested by lower abdominal pain, low 
back pain, and/or chest pain and 
indigestion.  With respect to each 
diagnosed disability, the examiner(s) 
should offer an opinion as to whether 
such disability is, as least as likely as 
not, the result of disease or injury 
incurred or aggravated during active duty 
military service.  All examination 
findings, along with the  complete 
rationale for the requested opinion, 
should be set forth in a printed 
(typewritten) report. 

The examiners are advised that copies of 
the veteran's service medical records 
were submitted by the veteran; attempts 
to obtain official copies of the 
veteran's service medical records have 
been unsuccessful.  

2.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

4.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims for 
service connection for disability 
manifested by lower abdominal pain, low 
back pain and/or chest pain and 
indigestion, in light of all pertinent 
evidence and legal authority. 

5.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
appellant an appropriate supplemental 
statement of the case (to include 
citation to and discussion of VCAA laws 
and regulations, and clear reasons and 
bases for the RO's determinations) and 
afford the appellant the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


